

116 HR 4758 IH: Sexual Assault Victims Protection Act of 2019
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4758IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Griffith introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Health and Human Services to establish a national sexual assault care
			 and treatment task force; and for other purposes.
	
 1.Short titleThis Act may be cited as the Sexual Assault Victims Protection Act of 2019. 2.National sexual assault care and treatment task force (a)EstablishmentThe Secretary of Health and Human Services shall establish a task force to be known as the National Sexual Assault Care and Treatment Task Force (referred to in this section as the Task Force) to identify barriers to improving access to sexual assault forensic examiners, sexual assault nurse examiners, and other forensic medical examiners.
 (b)MembershipThe Task Force shall include a representative from the Centers for Medicare & Medicaid Services, the Centers for Disease Control and Prevention, the Health Resources and Services Administration, the Indian Health Service, the Office for Victims of Crime of the Department of Justice, the Office on Women’s Health of the Department of Health and Human Services, and the Office on Violence Against Women of the Department of Justice, a survivor of sexual assault; representatives from regional and national organizations with expertise in forensic nursing, rape trauma or crisis counseling, investigating rape and gender violence cases, survivors’ advocacy and support, sexual assault prevention education, rural health, and responding to sexual violence in Native communities; representatives from hospitals, patient groups, and emergency department physicians; and representatives of States, including States that have in effect State laws or procedures that address the objectives described in subsection (c).
 (c)ObjectivesTo assist and standardize State-level efforts to improve medical forensic evidence collection relating to sexual assault, the Task Force shall—
 (1)identify barriers to the recruitment, training, and retention of sexual assault forensic examiners, sexual assault response teams, sexual assault nurse examiners, and others who perform such examinations;
 (2)make recommendations for improving access to medical forensic examinations, including the feasibility of, or barriers to, utilizing mobile units and telehealth services;
 (3)make recommendations for improving coordination of services, other protocols regarding the care and treatment of sexual assault survivors, and the preservation of evidence between law enforcement officials and health care providers;
 (4)make recommendations for updating national minimum standards for forensic medical examiner training and forensic medical evidence collection relating to sexual assault;
 (5)make recommendations for the development of resources and best practices described in subsection (e) for inclusion on the public website of the Department of Health and Human Services;
 (6)make recommendations on the collection and retention of sexual assault kits, including anonymous or unreported sexual assault kits; and
 (7)make recommendations on processes and best practices for communicating to sexual assault survivors who seek care in the emergency room information about the availability of forensic medical evidence collection as part of the care and treatment of such survivors.
				(d)Transparency requirements
 (1)In generalNot later than one year after first convening, the Task Force shall submit to the Secretary a report on the recommendations, findings, and conclusions of the Task Force.
 (2)ReportNot later than 18 months after the date of enactment of this Act, the Secretary shall submit to Congress a report on the recommendations, findings, and conclusions of the Task Force.
				(e)Sexual assault treatment resources
 (1)In generalNot later than July 1, 2020, the Secretary shall post on the public website of the Department of Health and Human Services resources and best practices developed by health care providers, forensic scientists, law enforcement representatives, and advocates of sexual assault victims, relating to the treatment of individuals for sexual assault by health care providers. Such resources and best practices shall include the following:
 (A)Resources for health care providersResources and best practices for health care providers, including— (i)best practices for training personnel on sexual assault forensic evidence collection;
 (ii)best practices relating to providing counseling and appropriate referrals to such individuals; and (iii)other resources and best practices determined appropriate by the Secretary.
 (B)Resources for sexual assault survivorsResources and best practices for sexual assault survivors, including— (i)information about the forensic exam furnished by a sexual assault forensic examiner, including the process and potential benefits of collecting evidence;
 (ii)information on available State-wide databases of sexual assault nurse examiner-ready or sexual assault forensic examiner-ready facilities;
 (iii)survivor advocacy group websites and hotlines; (iv)next-steps guides for survivors with best practices for preserving evidence and seeking treatment after an assault; and
 (v)other resources and best practices determined appropriate by the Secretary. (2)UpdatesAs soon as practicable after the submission of the report under subsection (d)(1) to the Secretary, the Secretary shall update the resources and best practices posted on the website of the Department of Health and Human Services under paragraph (1) to take into consideration the recommendations, findings, and conclusions of the Task Force contained in such report. The Secretary shall update such resources and best practices periodically, but not less frequently than annually.
 (f)Annual SummitThe Secretary shall convene an annual stakeholder meeting to address gaps in health care provider care relating to sexual assault that includes the Task Force.
 (g)DefinitionsFor purposes of this section: (1)Medical forensic examinationThe term medical forensic examination means an examination provided to a sexual assault survivor by medical personnel trained to gather evidence of a sexual assault in a manner suitable for use in a court of law.
 (2)SecretaryThe term Secretary means the Secretary of Health and Human Services. (3)Sexual assaultThe term sexual assault means any non-consensual sexual act proscribed by Federal, tribal, or State law, including when the individual lacks capacity to consent.
 (4)Sexual assault examinerThe term sexual assault examiner means a registered nurse, advanced practice nurse, physician, or physician assistant specifically trained to provide comprehensive care to sexual assault forensic examinations.
 (5)Sexual assault forensic examinerThe term sexual assault forensic examiner means a medical practitioner who has specialized forensic training in treating sexual assault survivors and conducting medical forensic examinations.
 (6)Sexual assault nurse examinerThe term sexual assault nurse examiner means a registered nurse who has specialized forensic training in treating sexual assault survivors and conducting medical forensic examinations.
 (7)Sexual assault response teamThe term sexual assault response team means a multidisciplinary team that provides a specialized and immediate response to survivors of sexual assault, and may include health care personnel, law enforcement representatives, community-based survivor advocates, prosecutors, and forensic scientists.
 3.Promoting coordination of sexual assault care in local communitiesNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services shall revise section 489.24(j) of title 42, Code of Federal Regulations, to require each formal community call plan (as described in section 489.24(j)(2)(iii) of such title (or a successor regulation)) to provide—
 (1)with respect to the delineation of on-call coverage responsibilities described in subparagraph (A) of such section, for a delineation of such coverage responsibilities for screening and treatment relating to sexual assault and includes a schedule of the on-call coverage availability for such screening and treatment at each hospital with on-call coverage responsibilities for such treatment; and
 (2)with respect to assurances related to local and regional EMS system protocols described in subparagraph (D) of such section, for an assurance that such protocols include information with respect to community on-call arrangements for screening and treatment relating to sexual assault.
			